UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6722


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KELVIN ANDRE SPOTTS, a/k/a Shorty,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
Chief District Judge. (3:98-cr-00047-1; 3:00-cv-00647)


Submitted:   September 30, 2016           Decided:   October 14, 2016


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kelvin Andre Spotts, Appellant Pro Se. John J. Frail, Steven
Loew, Assistant United States Attorneys, Charleston, West
Virginia;   Richard  Gregory   McVey,  Assistant   United States
Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kelvin Andre Spotts seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motions as 28 U.S.C.

§ 2255    (2012)    motions         and         denying     them    as    successive       and

unauthorized.           The    order       is    not   appealable     unless      a    circuit

justice   or     judge    issues       a    certificate        of   appealability.          28

U.S.C.    § 2253(c)(1)         (2012)).           A    certificate       of   appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating              that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El          v.    Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Spotts has not made the requisite showing.                          Accordingly, we deny

a certificate of appealability and dismiss the appeal.

       Additionally,          we   construe          Spotts’   notice     of    appeal     and

informal brief as an application to file a second or successive

                                                 2
§ 2255 motion.      See United States v. Winestock, 340 F.3d 200,

208 (4th Cir. 2003).    In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).      Spotts’ claims do not satisfy either of

these   criteria.    Therefore,    we   deny   authorization    to    file   a

successive § 2255 motion.

     We dispense with oral argument because the facts and legal

contentions   are   adequately    presented    in   the   materials   before

this court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    3